                                                                   
                                                                   Exhibit 10.34

AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (the “Amendment”) dated this 1st day of
November, 2011, by and between Presstek, Inc., a Delaware corporation with
executive offices located at 10 Glenville Street, Greenwich, Connecticut (the
“Employer”) and Jeffrey A. Cook (the “Employee”).


WITNESSETH:


WHEREAS, the Employer and Employee are parties to an Employment Agreement, dated
September 30, 2010 (the “Agreement”); and


WHEREAS, in order to manage the Employer’s costs during the current economic
environment, Management of Employer has determined to reduce the annual base
salaries of all employees, except where such salary reduction is not permitted
by applicable law; and


WHEREAS, Section 4 of the Agreement provides that the base salary of the
Employee shall not be decreased at any time during the term of the Agreement
from the amount then in effect, unless the Employee otherwise agrees in writing;
and


WHEREAS, the Employee has agreed to reduce his annual base salary; subject to
the provisions of this Amendment; and


WHEREAS, the Employee and Employer desire to modify the Agreement to reflect
Employee’s consent to the reduction of his base salary, while ensuring that for
the purpose of calculating the payments and benefits to which Employee is
entitled in the event of his termination of employment, the Employee shall be
treated as if his salary had not been reduced..


NOW, THEREFORE, the parties agree as follows:


1.  
All terms not otherwise defined herein shall have the meanings set forth in the
Agreement



2.  
Employee agrees that commencing not earlier than October 1, 2011, his base
salary shall be reduced to $318,250.00.



3.  
In the event of the termination of employment of Employee, the Employer agrees
that the payments and benefits to which Employee is entitled under the Agreement
shall be calculated for all purposes as if Employee’s salary had not been
reduced.



4.  
In the event of a Change in Control, if Employee’s base salary has not been
increased to at least $335,000, then in such event the Employee’s base salary
shall be immediately increased to the $335,000.



5.  
Except as set forth herein, the terms of the Agreement shall remain in full
force and effect.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.


Presstek, Inc.


/s/ Jeffrey A.
Cook                                                                             
/s/ Jeffrey Jacobson
Jeffrey A.
Cook                                                                                   
Jeffrey Jacobson
Chairman, President and CEO

 
 

--------------------------------------------------------------------------------

 
